 

Exhibit 10.1

 

Execution Version

 

Fourth Amendment

 

to

 

Credit Agreement

 

among

 

Energy One LLC,

as Borrower,

 

The Guarantor Party Hereto,

 

Wells Fargo Bank, National Association,

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 



 



 

Sole Bookrunner and Sole Lead Arranger

Wells Fargo Securities, LLC

 



 



 

 

 

 

Fourth Amendment to Credit Agreement

 

This Fourth Amendment to Credit Agreement (this “Fourth Amendment”) dated as of
August 11, 2016, is among Energy One LLC, a limited liability company duly
formed and existing under the laws of the State of Wyoming (the “Borrower”); the
undersigned Guarantor (the “Guarantor” and collectively with the Borrower, the
“Obligors”); Wells Fargo Bank, National Association, as administrative agent for
the Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders signatory hereto.

 

Recitals

 

A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Credit Agreement dated as of July 30, 2010 (as amended by the
First Amendment to Credit Agreement dated April 10, 2012, the Second Amendment
to Credit Agreement dated July 23, 2013 and the Third Amendment to Credit
Agreement dated as of July 16, 2015, the “Credit Agreement”), pursuant to which
the Lenders have made certain credit available to and on behalf of the Borrower.

 

B.           The Borrower and the Guarantor are parties to that certain
Guarantee and Pledge Agreement, dated as of July 30, 2010, made by the Borrower
and each of the other Obligors party thereto in favor of the Administrative
Agent (the “Guarantee and Pledge Agreement”).

 

C.           The Borrower, the Administrative Agent and the Lenders have agreed
to amend certain provisions of the Credit Agreement as more fully set forth
herein.

 

D.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.          Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Fourth Amendment, shall have
the meaning ascribed such term in the Credit Agreement. Unless otherwise
indicated, all section and schedule references in this Fourth Amendment refer to
sections or schedules of the Credit Agreement.

 

Section 2.          Amendments to Credit Agreement.

 

2.1           Amendments to Section 1.02.

 

(a)          The definition of “Agreement” is hereby amended and restated in its
entirety to read as follows:

 

“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment and the Fourth Amendment, as the same may
from time to time be further amended, modified, supplemented or restated.

 

(b)          The definition of “Federal Funds Effective Rate” is hereby amended
by replacing the period at the end of such definition with the following:

 

; provided, that, if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

 

(c)          The definition of “LIBO Rate” is hereby amended by replacing the
period at the end of such definition with the following:

 

 Page 1 

 

 

; provided that, notwithstanding the foregoing, if the LIBO Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

(d)          The definition of “Security Instruments” is hereby amended by
inserting the phrase “the Parent Pledge Agreement,” after the phrase “the
Guaranty Agreement,” and before the phrase “mortgages”.

 

(e)          The following definitions are hereby added where alphabetically
appropriate to read as follows:

 

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of August 11, 2016, among the Borrower, the Guarantor, the
Administrative Agent and the Lenders party thereto.

 

“Fourth Amendment Effective Date” has the meaning ascribed to such term in the
Fourth Amendment.

 

“Parent Pledge Agreement” means a Pledge Agreement by the Parent in favor of the
Administrative Agent in form and substance reasonably acceptable to the
Administrative Agent pledging 7,436,505 shares of common stock issued by Anfield
Resources Inc. and owned by the Parent in favor of the Administrative Agent for
the benefit of the Guaranteed Creditors (as defined therein) to secure the
Indebtedness, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

 

2.2           Amendment to Section 8.01(c). Section 8.01(c) is hereby amended
and restated in its entirety to read as follows:

 

(c)          Certificate of Financial Officer — Compliance. Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iv) specifying the general and administrative
expense of the Borrower and its Subsidiaries and U.S. Energy Corp. and its
subsidiaries, on a combined basis, for the period from the beginning of the
current fiscal year through the most recently ended fiscal quarter.

 

 Page 2 

 

 

2.3           Amendments to Section 8.13. Section 8.13 is hereby amended as
follows:



 

(a)          Section 8.13 is hereby amended by replacing each reference to “85%”
therein with a reference to “95%”.

 

(b)         New subsections (d) and (e) are hereby added to the end of Section
8.13 to read as follows:

 

(d)          In connection with the expenditure of cash directed toward the
acquisition or development of any Oil and Gas Properties by the Parent, the
Borrower or any of their respective Subsidiaries after the Fourth Amendment
Effective Date, the Parent and the Borrower shall, and shall cause their
respective Subsidiaries to, deliver at the time of delivery to the
Administrative Agent of title information pursuant to Section 8.13, title
information in form and substance acceptable to the Administrative Agent
covering 95% of the total value of such additional Oil and Gas Properties as
reflected in the Reserve Report.

 

(e)          If the Borrower, the Parent or any of their respective Subsidiaries
has provided title information for additional Properties under Section 8.13(d),
the Borrower or the Parent shall, and shall cause such respective Subsidiary to,
within 60 days of notice from the Administrative Agent that title defects or
exceptions exist with respect to such additional Properties, either (i) cure any
such title defects or exceptions (including defects or exceptions as to
priority) which are not permitted by Section 9.03 raised by such information or
(ii) deliver title information in form and substance acceptable to the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information on at least 95% of the value of such
additional Oil and Gas Properties.

 

2.4           Amendments to Section 8.14. Section 8.14 is hereby amended as
follows:

 

(a)          Section 8.14(a) is hereby amended by replacing each reference to
“85%” therein with a reference to “95%”.

 



(b)          A new subsection (d) is hereby added to the end of Section 8.14 to
read as follows:

 

(d)          In connection with the acquisition or development of any Oil and
Gas Properties by the Parent, the Borrower or any of their respective
Subsidiaries after the Fourth Amendment Effective Date, the Parent and the
Borrower shall, and shall cause their respective Subsidiaries to, grant to the
Administrative Agent as security for the Indebtedness, contemporaneously with
the delivery of the Reserve Report required pursuant to Section 8.12, a
first-priority Lien (provided that Excepted Liens of the type described in
clauses (a) to (d) and (f) of the definition thereof may exist, but subject to
the provisos at the end of such definition) on 95% of the total value of such
additional Oil and Gas Properties acquired or developed. All such Liens will be
created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Subsidiary places a Lien on its Oil and Gas
Properties and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 8.14(b).

 

 Page 3 

 

 

2.5           Amendment to Section 9.04. Section 9.04 is hereby amended and
restated in its entirety to read as follows:

 

The Borrower will not, and will not permit any of its Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, return any capital to its holders of Equity Interests or make any
distribution of its Property to its Equity Interest holders without the prior
approval of the Majority Lenders, except that the Borrower may declare and pay
(a) dividends or distributions with respect to its Equity Interests payable
solely in additional membership interests of its Equity Interests (other than
Disqualified Capital Stock) and (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests.

 

2.6           Amendment to Section 9.12. Section 9.12 is hereby amended by
adding the following sentence to the end of Section 9.12:

 

Notwithstanding the foregoing or anything to the contrary contained herein,
without the prior approval of the Majority Lenders, from and after the Fourth
Amendment Effective Date, the Borrower will not, and will not permit any
Subsidiary to: (a) sell, assign, farm-out, convey or otherwise transfer any
Property except for (i) the sale of Hydrocarbons in the ordinary course of
business and (ii) the sale or transfer of equipment that is no longer necessary
for the business of the Borrower or such Subsidiary or is replaced by equipment
of at least comparable value and use or (b) voluntarily terminate or unwind any
Swap Agreements or create any off-setting positions which have the economic
effect of terminating any Swap Agreements.

 

2.7           Amendment to Article IX. Article IX is hereby amended by adding a
new Section 9.20 to the end thereof to read as follows:

 

Section 9.20         General and Administrative Expense. The Borrower shall not
permit general and administrative expense recognized as an expense under GAAP to
exceed $3,000,000 in the aggregate for the Borrower and its Subsidiaries and
U.S. Energy Corp. and its subsidiaries, on a combined basis, for fiscal year
2016 or fiscal year 2017. For purposes of this Section 9.20, general and
administrative expenses shall exclude stock-based compensation expense,
depreciation, amortization, and similar expenses that will not ultimately be
settled in cash.

 

 Page 4 

 

 

2.8           Amendment to Section 10.01(d). Section 10.01(d) is hereby amended
by replacing the phrase “Section 8.14” therein with the phrase “Section 8.13(e),
Section 8.14”.

 

Section 3.          Conditions Precedent. This Fourth Amendment shall become
effective on the date (such date, the “Fourth Amendment Effective Date”) when
each of the following conditions is satisfied (or waived in accordance with
Section 12.02):

 

3.1           The Administrative Agent shall have received from the Lenders and
the Borrower counterparts (in such number as may be requested by the
Administrative Agent) of this Fourth Amendment signed on behalf of such Persons.

 

3.2           The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on or prior to the Fourth Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
under the Credit Agreement (including, but not limited to, the reasonable fees
of Paul Hastings LLP).

 

3.3           The Administrative Agent shall have received duly executed and
notarized deeds of trust and/or mortgages or supplements to existing deeds of
trust and/or mortgages in form satisfactory to the Administrative Agent to the
extent necessary, so that (a) the Mortgaged Properties represent at least 95% of
the total value of the Oil and Gas Properties of the Borrower and the
Subsidiaries evaluated in the most recently delivered Reserve Report and (b) the
Mortgaged Properties include 100% of the total value of the Oil and Gas
Properties of the Borrower and the Subsidiaries described on Schedule 1 attached
to this Fourth Amendment.

 

3.4           The Administrative Agent shall have received evidence satisfactory
to the Administrative Agent that on the Fourth Amendment Effective Date, the
total Revolving Credit Exposures do not exceed the Borrowing Base then in
effect.

 

3.5           No Default shall have occurred and be continuing as of the Fourth
Amendment Effective Date.

 

3.6           The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Parent Pledge Agreement.

 

3.7           The Administrative Agent shall have received such other documents
as the Administrative Agent or its special counsel may reasonably require.

 

The Administrative Agent is hereby authorized and directed to declare this
Fourth Amendment to be effective (and the Fourth Amendment Effective Date shall
occur) when it has received documents confirming or certifying, to the
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 3 or the waiver of such conditions as permitted in Section
12.02. Such declaration shall be final, conclusive and binding upon all parties
to the Credit Agreement for all purposes.

 

 Page 5 

 

 

Section 4.          Borrowing Base Maintenance; Postponement of Next Scheduled
Redetermination.

 

4.1           Borrowing Base Maintenance. For the period from and including the
Fourth Amendment Effective Date to but excluding the next Redetermination Date,
the amount of the Borrowing Base shall be $6,000,000. Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 2.07(e), Section 8.13(c) or Section 9.12(d). For the
avoidance of any doubt, this Borrowing Base redetermination shall constitute the
April 1, 2016 Scheduled Redetermination.

 

4.2           Postponement of Next Scheduled Redetermination. Notwithstanding
the provisions of Section 2.07, in lieu of the October 1, 2016 Scheduled
Redetermination, the next Scheduled Redetermination shall instead occur on
December 1, 2016. For the avoidance of any doubt, in lieu of the Reserve Report
as of June 30, 2016 that is required to be furnished to the Administrative Agent
and the Lenders on or before September 1, 2016 pursuant to Section 8.12, the
Borrower shall instead furnish to the Administrative Agent and the Lenders on or
prior to November 1, 2016, a Reserve Report as of August 31, 2016.

 

Section 5.          Limited Waivers.

 

Section 9.01(a) provides that the Borrower will not, as of the last day of any
fiscal quarter, permit its ratio of (i) EBITDAX for the four fiscal quarter then
ending to (ii) Interest Expense for such period to be less than 3.0 to 1.0 (such
financial covenant, the “Interest Coverage Ratio Covenant”). The Borrower has
informed the Administrative Agent and the Lenders that the Borrower was not in
compliance with the Interest Coverage Ratio Covenant as of the last day of the
fiscal quarter ending March 31, 2016 and does not expect to be in compliance
with the Interest Coverage Ratio Covenant as of the last day of the fiscal
quarter ending June 30, 2016. Accordingly, the Borrower has requested that the
Lenders waive, and the Lenders do hereby waive, the Borrower’s compliance with
the Interest Coverage Ratio Covenant as of the last day of the fiscal quarter
ending March 31, 2016 and as of the last day of the fiscal quarter ending June
30, 2016.

 

Section 9.01(b) provides that the Borrower will not, at any time, permit its
ratio of Total Debt as of such time to EBITDAX for the four fiscal quarters
ending on the last day of the fiscal quarter immediately preceding the date of
determination for which financial statements are available to be greater than
3.5 to 1.0 (such financial covenant, the “Leverage Ratio Covenant”). The
Borrower has informed the Administrative Agent and the Lenders that the Borrower
was not in compliance with the Leverage Ratio Covenant as of the last day of the
fiscal quarter ending March 31, 2016 and does not expect to be in compliance
with the Leverage Ratio Covenant as of the last day of the fiscal quarter ending
June 30, 2016. Accordingly, the Borrower has requested that the Lenders waive,
and the Lenders do hereby waive, the Borrower’s compliance with the Leverage
Ratio Covenant as of the last day of the fiscal quarter ending March 31, 2016
and as of the fiscal quarter ending June 30, 2016.

 

Section 9.01(c) provides that the Borrower will not, as of the last day of any
fiscal quarter, permit its ratio of (i) consolidated current assets to
(ii) consolidated current liabilities to be less than 1.0 to 1.0 (such financial
covenant, the “Current Ratio Covenant”). The Borrower has informed the
Administrative Agent and the Lenders that the Borrower was not in compliance
with the Current Ratio Covenant as of the last day of the fiscal quarter ending
March 31, 2016 and does not expect to be in compliance with the Current Ratio
Covenant as of the last day of the fiscal quarter ending June 30, 2016.
Accordingly, the Borrower has requested that the Lenders waive, and the Lenders
do hereby waive, the Borrower’s compliance with the Current Ratio Covenant as of
the last day of the fiscal quarter ending March 31, 2016 and as of the last day
of the fiscal quarter ending June 30, 2016.

 

 Page 6 

 

 

Except as expressly waived herein, all covenants, obligations and agreements of
the Borrower and each Guarantor contained in the Credit Agreement and the other
Loan Documents shall remain in full force and effect in accordance with their
terms. Without limitation of the foregoing, the foregoing waivers are hereby
granted to the extent and only to the extent specifically stated herein and for
no other purpose and shall not be deemed to (a) be a consent or agreement to, or
waiver or modification of, or amendment to, any other term or condition of the
Credit Agreement, any other Loan Document or any of the documents referred to
therein, (b) except as expressly set forth herein, prejudice any right or rights
which the Administrative Agent or the Lenders may now have or may have in the
future under or in connection with the Credit Agreement, any other Loan Document
or any of the documents referred to therein, or (c) constitute any course of
dealing or other basis for altering any obligation of the Borrower or any
Guarantor or any right, privilege or remedy of the Administrative Agent or the
Lenders under the Credit Agreement, the other Loan Documents, or any other
contract or instrument. Granting the waivers set forth herein does not and
should not be construed to be an assurance or promise that consents or waivers
will be granted in the future, whether for the matters herein stated or on other
unrelated matters.

 

Section 6.          Post-Closing Covenants.



 

6.1           Title.         Within 90 days following the Fourth Amendment
Effective Date, the Administrative Agent shall have received, together with
title information previously delivered to the Administrative Agent, satisfactory
title information on at least (a) 95% of the total value of the Oil and Gas
Properties of the Borrower and the Subsidiaries evaluated by the most recently
delivered Reserve Report and (b) 100% of the total value of the Oil and Gas
Properties of the Borrower and the Subsidiaries described on Schedule 1 attached
to this Fourth Amendment.

 

6.2           Riverton Real Estate.         Within forty-five (45) days
following the Fourth Amendment Effective Date, the Administrative Agent shall
have received from the Parent the following:

 

(a)         a duly executed mortgage for the Riverton Real Estate (the
“Mortgage”); and

 

(b)          written customary legal opinions of local counsel for the Loan
Parties with respect to the Mortgage as to such matters as the Administrative
Agent may reasonably request (including the enforceability of each Mortgage and
perfection of any related fixture filings (if any)), in form and substance
reasonably satisfactory to the Administrative Agent.

 

6.3           Riverton Real Estate Title Policy and Survey. If at any time after
December 1, 2016, the Administrative Agent determines in its sole discretion
that there is not sufficient collateral for the Indebtedness, then within
forty-five (45) days following the Borrower’s receipt of a notice from the
Administrative Agent of such determination (notice of such determination, the
“Collateral Notice”), the Administrative Agent shall have received from the
Parent the following:

 

 Page 7 

 

 

(a)          a fully paid American Land Title Association Lender’s Extended
Coverage title insurance policy (or a customary marked, binding title commitment
to issue such policies), accompanied by a borrower affidavit or, if required by
the Title Company, gap indemnity in favor of the Title Company, in form and
substance reasonably acceptable to the Administrative Agent, including such
endorsements as the Administrative Agent may deem reasonably necessary
(including zoning endorsements where available, which may necessitate the
delivery of a zoning report) and in an amount equal to the value of the Riverton
Real Estate as approved by the Administrative Agent, issued by Title Company or
another title insurer reasonably acceptable to the Administrative Agent,
insuring the Mortgage to be a valid first and subsisting Lien on the property
described therein, free and clear of all defects, excepting only Permitted
Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens (filed and inchoate)) as the Administrative Agent may deem
reasonably necessary; and

 

(b)          a survey for all real property owned by Parent in Riverton, Wyoming
(the “Riverton Real Estate” meeting ALTA/NSPS 2016 Minimum Standard Detail
Requirements, including Table A Items 2-4, 7(a), 7(b)1, 7(c), 8, 9, 13, 14, 16,
and 20, certified to the Borrower, the Parent and Administrative Agent and the
applicable title insurance company (the “Title Company”).

 

6.4           Riverton Real Estate Flood Insurance. If at any time any
improvement to the Riverton Real Estate is located in a special flood hazard
area and flood insurance is available in the community in which the Riverton
Real Estate is located, then upon the earlier to occur of (a) forty-five (45)
days following the Borrower’s receipt of a Collateral Notice and (b) thirty (30)
days following the Borrower’s receipt of a notice from the Administrative Agent
that a Lender’s lending requirements or lending policies require flood insurance
on such improvement to the Riverton Real Estate, the Parent shall provide to the
Administrative Agent a copy of the following: the flood insurance policy, the
Parent’s application for a flood insurance policy plus proof of premium payment,
a declaration page confirming that flood insurance has been issued, or such
other evidence of flood insurance satisfactory to the Administrative Agent.

 

The failure by the Borrower or the Parent to comply with any of the requirements
of this Section 6 of this Fourth Amendment shall constitute an immediate Event
of Default.

 

Section 7.          Miscellaneous.

 

7.1           Confirmation.  The provisions of the Credit Agreement, as amended
by this Fourth Amendment, shall remain in full force and effect following the
Fourth Amendment Effective Date.

 

7.2           Ratification and Affirmation; Representations and
Warranties.  Each Obligor hereby: (a) acknowledges the terms of this Fourth
Amendment; (b) ratifies and affirms its obligations under, and acknowledges its
continued liability under, each Loan Document and agrees that each Loan Document
remains in full force and effect as expressly amended hereby; (c) agrees that
from and after the Fourth Amendment Effective Date each reference to the Credit
Agreement in the other Loan Documents shall be deemed to be a reference to the
Credit Agreement, as amended by this Fourth Amendment; and (d) represents and
warrants to the Lenders that as of the date hereof, after giving effect to the
terms of this Fourth Amendment: (i) all of the representations and warranties
contained in each Loan Document are true and correct, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event, development or circumstance
has occurred or shall then exist that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect.

 

 Page 8 

 

 

7.3           Counterparts.  This Fourth Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Fourth Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this Fourth Amendment.

 

7.4           No Oral Agreement.  This Fourth Amendment, the Credit Agreement,
the Guaranty and Pledge Agreement and the other Loan Documents executed in
connection herewith and therewith represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous, or
oral agreements of the parties. There are no oral agreements between the
parties.

 

7.5           GOVERNING LAW.  THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

7.6           Payment of Expenses.  In accordance with Section 12.03, the
Borrower agrees to pay or reimburse the Administrative Agent for all of its
reasonable out-of-pocket costs and reasonable expenses incurred in connection
with this Fourth Amendment, any other documents prepared in connection herewith
and the transactions contemplated hereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.

 

7.7           Severability.  Any provision of this Fourth Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.8           Successors and Assigns.  This Fourth Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

7.9           Loan Document. This Fourth Amendment is a “Loan Document” as
defined and described in the Credit Agreement, and all of the terms and
provisions of the Credit Agreement relating to Loan Documents shall apply
hereto.

 

 Page 9 

 

 

7.10         Release. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, EACH OBLIGOR hereby, for itself
and its successors and assigns, fully and without reserve, releases and forever
discharges each LENDER, the Arranger, the Issuing Bank, and each of their
respective successors and assigns, officers, directors, employees,
representatives, trustees, attorneys, agents, advisors (including attorneys,
accountants and experts) and affiliates (collectively the “Released Parties” and
individually a “Released Party”) from any and all actions, claims, demands,
causes of action, judgments, executions, suits, debts, liabilities, costs,
damages, expenses or other obligations of any kind and nature whatsoever, known
or unknown, direct and/or indirect, at law or in equity, whether now existing or
hereafter asserted (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS,
REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY
RELEASED PARTY), for or because of any matters or things occurring, existing or
actions done, omitted to be done, or suffered to be done by any of the Released
Parties, in each case, on or prior to the FOURTH AMENDMENT Effective Date and
are in any way directly or indirectly arising out of or in any way connected to
any of this FOURTH AMENDMENT, the Credit Agreement, any other Loan Document or
any of the transactions contemplated hereby or thereby (collectively, the
“Released Matters”). eaCH oBLIGOR, by execution hereof, hereby acknowledges and
agrees that the agreements in this Section 7.10 are intended to cover and be in
full satisfaction for all or any alleged injuries or damages arising in
connection with the Released Matters.

 

[Signature Pages Follow]

 

 Page 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed effective as of the Fourth Amendment Effective Date.

 



BORROWER: ENERGY ONE LLC         By: /s/ David Veltri   Name: David Veltri  
Title: CEO and President       GUARANTOR: U.S. ENERGY CORP.         By: /s/
David Veltri   Name: David Veltri   Title: CEO and President

 



 

 



 

ADMINISTRATIVE AGENT: WELLS FARGO BANK,   NATIONAL ASSOCIATION, as
Administrative Agent and a Lender         By: /s/ Patrick J. Fults   Name:
Patrick J. Fults   Title: Director  

  

 

 

